PER CURIAM:
Epitomized Opinion
First Publication of this Opinion
The State, on the relation of Crull and others', filed application for mandamus against Ei'dgenoss and others, deputy state supervisors of elections. Crull and others had filed nomination papers with supervisors of elections and subsequently filed other nomination papers which they claimed were supplemental to cor-rct defects in the original papers in conformity with 5010 GC.
The Board of Deputy State Supervisors of Elections ruled that, they were original and not supplemental nomination papers and being filed after the legal time limit were without effect. When the matter was submitted to the State Supervisor of Elections he also reached the same conclusion. In dismissing the application for mandamus, the court held:
1. Courts will not intervene by mandamus where no abuse of the discretion or fraud is disclosed; the matter involved^eing for political regulaton and within the power of the Legislature, the decision of the State Supervisor is final under 5007 GC.